DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 19, the Examiner suggests Applicants amend the claim to include the full name along with the abbreviations PVA, PDADMA, and SLS at line 5 to further improve the clarity of the claim language.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms “high” and “low” in claim 1 are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite terms render the claimed moisture permeability and gas permeability, respectively, of the membrane unclear.
	Claims 3-16 are likewise rejected due to their dependence from claim 1.

	Claim 2 recites the membrane having a specific gas permeability at line 2. However, this renders the claim indefinite since the specific gas used to determine the recited gas permeability is not mentioned. In other words, the gas permeability of the membrane will vary considerably based on the gas used for determining the gas permeability. Since there is no mention of the gas, the scope of the claim is not clear.

Claim 17 recites the limitation "the retained gas" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 is likewise rejected due to its dependence from claim 17.

Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3-5, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunlan et al. (US 2016/0114294 A1).

	With regard to claims 1, 3-5 and 9, Grunlan et al. discloses a membrane capable of dehydrating a gas (see e.g. paragraph [0027]) comprising a porous support (5), a composite comprising a graphene oxide compound (graphene oxide, see paragraphs [0030] and [0057]) and an ammonium salt polymer (poly(diallyldimethylammonium) chloride, see paragraph [0031]), wherein the composite is coated on the porous support (see Fig. 1 and paragraph [0034]), wherein the membrane inherently has high moisture permeability and low gas permeability (since it has the same structure as instantly claimed), and wherein the porous support comprises polyether sulfone or PET (see paragraphs [0029] and [0059]) at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].
	With regard to the membrane being for the dehydration of a gas, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.

	With regard to claim 19, Grunlan et al. discloses a method for making a membrane capable of dehydrating a gas comprising annealing and drying a coating on a treated support (drying with a stream of filtered air, see paragraph [0061]), wherein the support is corona treated (see paragraph [0059]), and wherein the coating is a mixture of graphene oxide (see paragraphs [0030] and [0057]) and PDADMA (poly(diallyldimethylammonium) salt) (see paragraph [0031]) at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].

8.	Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0224628 A1).

	With regard to claims 1, 3-5 and 9, Lin et al. discloses a membrane capable of dehydrating a gas comprising a porous support (substrate, see paragraph [0233]), a composite comprising a graphene oxide compound (graphene oxide, see paragraphs [0120]-[0122]]) and an ammonium salt polymer (poly(diallyldimethylammonium) chloride, see paragraph [0129]), wherein the composite is coated on the support (see paragraphs [0233]), wherein the membrane inherently has high moisture permeability and low gas permeability (since it has the same structure as instantly claimed), and wherein the porous support comprises polyether sulfone (see paragraph [0233]) at the abstract, paragraphs [0120]-[0129] and [0233], and Example 3 at paragraph [0261].
With regard to the membrane being for the dehydration of a gas, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed .
	
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either Grunlan et al. (US 2016/0114294 A1) or Lin et al. (US 2019/0224628 A1).
	The membranes of Grunlan et al. and Lin et al. are seen as inherently exhibiting the recited moisture permeability and gas permeability (for at least one gas) since they have the same structure and are formed from the same materials as instantly claimed. See MPEP 2112.01.
	However, even if such is not the case, Grunlan et al. and Lin et al. are seen as at least disclosing membranes exhibiting moisture permeability and gas permeability (for at least one gas) overlapping the instantly recited ranges. See MPEP 2144.05.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either Grunlan et al. (US 2016/0114294 A1) or Lin et al. (US 2019/0224628 A1).
Grunlan et al. discloses the composite being a pair of layers, with each layer having a thickness of about 10 nm to about 2 µm such that the pair of layers has a thickness of about 20 nm to about 4 µm at paragraphs [0026] and [0028].
	Lin et al. discloses the composite being a layer having a thickness of about 30 nm to about 3 µm at claim 3.
	The prior art is seen as disclosing ranges overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0224628 A1) in view of International Patent Application WO 2017/044845 A1.
	Lin et al. discloses the graphene oxide compound and a polyol being crosslinked at claims 8 and 9.
	Lin et al. does not disclose the crosslinker being PVA or the weight ratio between the graphene oxide and the PVA.
	WO ‘845 discloses crosslinked graphene oxide with PVA, wherein the weight ratio of the graphene oxide to PVA is about 0.1:100 to 1:10 at claims 6 and 7.
	It would have been obvious to one of ordinary skill in the art to substitute the PVA of WO ‘845 for the polyol of Lin et al. in that such are recognized in the art as alternative suitable crosslinkers for graphene oxide. See MPEP 2144.06 and 2144.07.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

13.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over either Grunlan et al. (US 2016/0114294 A1) or Lin et al. (US 2019/0224628 A1), in view of International Patent Application WO 2017/044845 A1.

With regard to claim 10, Grunlan et al. and Lin et al. do not mention the platelet size of the graphene oxide compound.
	WO ‘845 discloses using a platelet size of about 1-5 µm to form a membrane at paragraph [0061].
	It would have been obvious to one of ordinary skill in the art to incorporate the graphene oxide compound platelet size of WO ‘845 into the membranes of Grunlan et al. or Lin et al. to provide graphene oxide compound platelets having a size suitable for film formation, as suggested by WO ‘845 at paragraph [0045].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 16, Grunlan et al. and Lin et al. do not mention a protective layer.
	WO ‘845 discloses providing a protective layer at paragraph [0042].
	It would have been obvious to one of ordinary skill in the art to incorporate the protective layer of WO ‘845 into the membranes of Grunlan et al. or Lin et al. to protect the coating from mechanical damage.

14.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of International Patent Application WO 2017/044845 A1.
	Grunlan et al. discloses the membrane being capable of separating water is the gaseous phase (water vapor) from other gases at paragraph [0027] but does not disclose the membrane comprising an alkaline earth metal.
	WO ‘845 discloses an alkaline earth metal (calcium chloride) being hydroscopic and dispersed in the membrane at paragraphs [0003] and [0038].
.

15.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over either Grunlan et al. (US 2016/0114294 A1) or Lin et al. (US 2019/0224628 A1), in view of Koehler et al. (US 2016/0355415 A1).
	Grunlan et al. and Lin et al. do not mention a surfactant.
	Koehler et al. discloses using a surfactant (sodium lauryl sulfate) to an aqueous phase prior to coating a support to help wet the support layer or help in the dispersion of materials in the aqueous phase at paragraphs [0022] and [0096].
	It would have been obvious to one of ordinary skill in the art to incorporate the sodium lauryl sulfate surfactant of Koehler et al. into the membranes of Grunlan et al. or Lin et al. to help wet the support layer or help in the dispersion of materials in the aqueous phase, as suggested by Koehler et al at paragraph [0096].

16.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application WO 2017/044845 A1 in view of Lin et al. (US 2019/0224628 A1).
	WO ‘845 discloses a method of dehydrating gas comprising introducing a first gas containing water vapor to a first side of a membrane, wherein the water vapor pressure on the first side of the membrane is higher than the water vapor pressure on the second side of the membrane and water vapor from the first gas passes through the membrane from the first side to the second said, wherein a retained gas is retained on the first side of the membrane to generate a second gas, wherein the second gas has a lower water vapor pressure than the first gas, and further comprising a sweep gas on the second side of the membrane that removes water vapor at paragraphs [0052]-[0056].

	Lin et al. discloses a composite comprising graphene oxide and an ammonium salt polymer poly(diallyldimethylammonium) chloride, see paragraph [0129]) at the abstract, paragraphs [0120]-[0129] and [0233], and Example 3 at paragraph [0261].
	It would have been obvious to one of ordinary skill in the art to incorporate the ammonium salt polymer of Lin et al. into the membrane of WO ‘845 to provide electrostatic adhesion between the graphene oxide and support, as suggested by Lin et al. at paragraph [0121].

17.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of International Patent Application WO 2017/044845 A1.

	With regard to claims 17 and 18, Grunlan et al. discloses method of dehydrating gas comprising introducing a first gas containing water vapor (see paragraph [0027]) to a first side of the recited membrane at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].
	Grunlan et al. does not expressly mention the recited water vapor pressure differential or use of a sweep gas.
WO ‘845 discloses a method of dehydrating gas comprising introducing a first gas containing water vapor to a first side of a membrane, wherein the water vapor pressure on the first side of the membrane is higher than the water vapor pressure on the second side of the membrane and water vapor from the first gas passes through the membrane from the first side to the second said, wherein a retained gas is retained on the first side of the membrane to generate a second gas, wherein the second gas has a lower water vapor pressure than the first gas, and further comprising a sweep gas on the second side of the membrane that removes water vapor at paragraphs [0052]-[0056].


	With regard to claim 19, the Examiner notes that the filtered air drying taught by Grunlan et al. at paragraph [0059] appears to read on the claimed annealing since no specific temperature for the annealing is mentioned.
	However, even if such is not the case, WO ‘845 expressly teaches an annealing step at paragraph [0050].
	It would have been obvious to one of ordinary skill in the art to incorporate the annealing of WO ‘845 into the method of Grunlan et al. to isothermally crystalize the polymer components, as suggested by WO ‘845 at paragraph [0050].

Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 8, 2022